Citation Nr: 1213218	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right leg sciatica.

3.  Entitlement to service connection for arthritis of the hands.

4.  Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was scheduled for a videoconference hearing in January 2012; however he did not report for this hearing.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially asserts that he has had a continuity of back disorder, right leg sciatica, arthritis of the hands, and arthritis of the hips symptomatology since service.  He alleges that his back, right leg sciatica, arthritis of the hands, and arthritis of the hips disabilities were caused as a result of driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain.  His arthritis of the hand allegedly was also caused by him being a gunner.  He failed to identify any specific incident, accident, injury, or even any in-service treatment for his back, right leg sciatica, arthritis of the hands, and arthritis of the hips disabilities. 

Unfortunately, the Veteran's service treatment records are not of record.  In this case, in January 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  
In a May 2010 formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records were destroyed in the NPRC's St. Louis, Missouri facility fire in 1973 and did not exist and further efforts to obtain them would be futile. 

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

Private treatment records have not been identified by the Veteran and are thus not available.  VA medical treatment records reveal that the Veteran was registered as a new patient in November 2009.  The intake treatment record notes that the Veteran underwent lumbar disk surgery in 2006.  There are no records of any treatment beginning earlier than 2006 (over 50 years after service).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claims. The Board finds that while there is competent evidence of current back, right leg sciatica, arthritis of the hands, and arthritis of the hips disabilities; there also is not sufficient evidence to indicate any evidence of complaints, treatment or diagnosis of back, right leg sciatica, arthritis of the hands, and arthritis of the hips disabilities during service.  The Veteran bases his theory of service connection on the theory that his disabilities were caused as a result of his driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain.  His arthritis of the hands he also alleges was due to him being a gunner. 

The Veteran was not afforded a VA examination to determine the etiology of any diagnosed back disorder, right leg sciatica, arthritis of the hands, and arthritis of the hips disorders.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79   (2006), the Board finds that an examination is required.  McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case, especially in a case where the service medical records were lost and presumed destroyed by the 1973 fire, thus triggering a heightened duty to assist.  See O'Hare v. Derwinski.

Accordingly, the issues of entitlement to service connection for a back disorder, right leg sciatica, arthritis of the hands, and arthritis of the hips are REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder, right leg sciatica, arthritis of the hands, and arthritis of the hips.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted, to include X-rays, if indicated, and the examiner should review the results of any testing prior to completion of the report. 

Based on the physical examination and review of the record, the examiner is requested to address the following questions, providing a complete rationale for each opinion offered.

a) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed back disorder had its onset during service or is causally or etiologically related to active military service, to include the in-service report of driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right leg sciatica had its onset during service or is causally or etiologically related to active military service, to include the in-service report of driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain;

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis of the hands had its onset during service or is causally or etiologically related to active military service, to include the in-service report of driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain; as well as caused by him being a gunner;

d) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis of the hips had its onset during service or is causally or etiologically related to active military service, to include the in-service report of driving and riding in various military vehicles and constantly bouncing, jarring and whipping through adverse terrain; 

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

